Petitioner challenges the amounts the state and local social services agencies retained from his first retroactive federal SSI benefit payment to recoup payments he received in March, April and May of 2006 (during the pendency of his application for SSI benefits) as made under New York State’s Safety Net Assistance (SNA) program (Social Services Law § 158 [1], [2]; § 211 [5]; 18 NYCRR 370.2 [b] [5] [ii]) and the federal interim assistance reimbursement program (42 USC § 1383 [g]; see 18 NYCRR 370.2 [b] [5] [i]; 353.2 [a] [5]). The decision after hearing by respondent Office of Temporary and Disability Assistance (affirmed on administrative appeal) that all the funds paid on petitioner’s behalf during the three months in question were recoverable as interim assistance is not supported by substantial evidence. Petitioner contended that those payments were not recoverable by respondents to the extent they were financed by federal funds. The record evidence submitted by respondents, while showing payments on petitioner’s behalf, failed to establish that the source of those payments was exclusively state and city funds, and also failed to explain the sudden dramatic increases in the amounts of benefits petitioner received during the period in issue. We note that the computer records that respondents placed in evidence at the hearing do not, on their face, identify the source of the funds paid to petitioner or describe the purpose of the payments. Moreover, respondents failed to place in the administrative record any material establishing the extent to which the payments came from state and city funds. Concur—Saxe, J.R, Friedman, Moskowitz and Freedman, JJ.